                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
JASON DEAN BORDEN,                        )
                                           )
            Plaintiff,                     )
                                           ) Civil Action No.
            v.                             ) 19-cv-12306-MPK
                                           )
OFFICER SEXTON,                            )
FEDERAL BUREAU OF PRISONS,                )
FEDERAL PRISON INDUSTRIES,                 )
UNITED STATES OF AMERICA, and             )
UNICOR,                                    )
                                           )
            Defendants.                    )
__________________________________________)

                                              ORDER

KELLEY, M.J.

       Pro se plaintiff Jason Dean Borden (“Borden”) is a prisoner serving a sentence at Federal

Medical Center – Devens. On November 6, 2019, Borden filed this action without paying the

$400 filing and administrative fee, or seeking leave to proceed in forma pauperis pursuant to 28

U.S.C. § 1915. A party bringing a civil action must either: (1) pay the $350 filing fee and the $50

administrative fee1, see 28 U.S.C. ' 1914(a), or (2) seek leave to proceed without prepayment of

the filing fee, see 28 U.S.C. ' 1915. Because Borden is a prisoner, a motion for waiver of

prepayment of the filing fee must be accompanied by “a certified copy of the trust fund account

statement (or institutional equivalent) for the prisoner for the 6-month period immediately

preceding the filing of the complaint . . . obtained from the appropriate official of each prison at




       1
        The $50 administrative fee became effective May 1, 2013; it does not apply to persons
proceeding in forma pauperis. See Judicial Conference Fee Schedule.
which the prisoner is or was confined.” 28 U.S.C. ' 1915(a)(2).2 In addition, a prisoner must be

denied in forma pauperis status if such prisoner has “on three or more prior occasions, an action .

. . dismissed on the grounds that it was frivolous, malicious, or fails to state a claim upon which

relief can be granted,” (the so-called “three strike” rule). 28 U.S.C. § 1915(g). If a prisoner has

“three strikes,” such prisoner may only proceed in forma pauperis if he is “under imminent

danger of serious physical injury.” Id.

       Here, Borden appears to be a “three-strikes” litigant. Borden has filed numerous cases in

the United States courts, at least three of which have been dismissed. The Court identifies two

actions where dismissal was for failure to state a claim upon which relief can be granted and one

action which was dismissed as frivolous. See Borden v. Bullock, Civ. No. 1:09CV-P114-R,

Order, ECF No. 6 (W.D. Ky. Feb. 25, 2010) (Russell, J.) (dismissing action “with prejudice for

failure to state a claim on which relief may be granted within the meaning of 28 U.S.C. §

1915A(b)(1).”); Borden v. U.S. District Court, Western District of Kentucky, Civ. No. 1:08-cv-

P132-M, Order, ECF No. 22 (W.D. Ky. Sept. 9, 2009) (McKinley, J.) (dismissing action “as

frivolous pursuant to 28 U.S.C. §1915A(b)(1) with prejudice.”); and Borden v. Watt et al., Civ.

No. 1:08CV-P167-M, Order, ECF No. 22 (W.D. Ky. Aug. 28, 2009) (dismissing action “with

prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may


       2
          Unlike other civil litigants, prisoner plaintiffs are not entitled to a complete waiver of
the filing fee, notwithstanding the grant of in forma pauperis status. If eligible for in forma
pauperis status, the Court directs the appropriate prison official to withdraw an initial partial
payment from the plaintiff=s account, followed by payments on a monthly basis until the entire
$350 filing fee is paid in full. See 28 U.S.C. ' 1915(b)(1)-(2). Even if the action is dismissed
upon a preliminary screening, see 28 U.S.C. '' 1915(e)(2), 1915A, the plaintiff remains
obligated to pay the filing fee, see McGore v. Wrigglesworth, 114 F.3d 601, 607 (6th Cir. 1997)
(' 1915(b)(1) compels the payment of the fee at the moment the complaint is filed).

                                                  2
be granted.”). Copies of these orders are attached. See 28 U.S.C. § 1915(g). There are no

allegations of imminent danger of serious physical injury.

       Accordingly, Borden shall, by December 4, 2019, either: (1) pay the filing and

administrative fee of $400, or (2) file a motion to proceed in forma pauperis, along with his

prison account statement. To the extent Borden files a motion to proceed in forma pauperis, he

shall show cause why such status is not barred by 28 U.S.C. § 1915(g). For the convenience of

litigants, this Court uses a form application to seek leave to proceed in forma pauperis. The

Clerk is directed to provide plaintiff with the form Application to Proceed in District Court

Without Prepaying Fees or Costs. Failure to comply with this Order will likely result in dismissal

of this action by a United States District Judge.

So Ordered.


                                                          /s/ M. Page Kelley
                                                        M. Page Kelley
Dated: November 15, 2019                                United States Magistrate Judge




                                                    3
      Case 1:09-cv-00114-TBR Document 6 Filed 02/25/10 Page 1 of 1 PageID #: 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  AT BOWLING GREEN

JASON DEAN BORDEN                                                                     PLAINTIFF

v.                                                            CIVIL ACTION NO. 1:09CV-P114-R

LINDA DIXON BULLOCK                                                                  DEFENDANT

                                                ORDER

         For the reasons set forth in the Memorandum Opinion entered this date and being

otherwise sufficiently advised, IT IS ORDERED that Plaintiff’s claims are DISMISSED with

prejudice for failure to state a claim on which relief may be granted within the meaning of 28

U.S.C. § 1915A(b)(1).

         There being no just reason for delay in its entry, this is a final Order.

         The Court certifies that an appeal in forma pauperis would not be taken in good faith for

the reasons set forth in the Memorandum Opinion. See 28 U.S.C. § 1915(a)(3).

Date:    February 25, 2010




cc:     Plaintiff, pro se
        Defendant
4413.009
     Case 1:08-cv-00132-JHM Document 22 Filed 09/10/09 Page 1 of 1 PageID #: 69




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  AT BOWLING GREEN

JASON DEAN BORDEN                                                                     PLAINTIFF

v.                                                          CIVIL ACTION NO. 1:08-CV-P132-M

U.S. DISTRICT COURT, WESTERN DISTRICT OF KY.                                         DEFENDANT

                                                ORDER

         For the reasons set forth in the Memorandum Opinion entered this date and being

otherwise sufficiently advised, IT IS ORDERED that Plaintiff’s claims are DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915A(b)(1) as frivolous.

         All pending motions are DENIED as moot.

         There being no just reason for delay in its entry, this is a final Order.

         The Court certifies that an appeal in forma pauperis would not be taken in good faith for

the reasons set forth in the Memorandum Opinion. See 28 U.S.C. § 1915(a)(3).

Date:   February 25, 2010




cc:     Plaintiff, pro se
4413.009
     Case 1:08-cv-00167-JHM Document 10 Filed 08/31/09 Page 1 of 1 PageID #: 25




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  AT BOWLING GREEN
JASON DEAN BORDEN                                                                      PLAINTIFF

v.                                                            CIVIL ACTION NO. 1:08CV-P167-M

PAT WATT                                                                             DEFENDANTS
JACKIE T. STRODE

                                                ORDER

         For the reasons set forth in the Memorandum Opinion entered this date and being

otherwise sufficiently advised, IT IS ORDERED that Plaintiff’s claims are DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may

be granted.

         There being no just reason for delay in its entry, this is a final order.

         The Court certifies that an appeal in forma pauperis would not be taken in good faith for

the reasons set forth in the Memorandum Opinion. See 28 U.S.C. § 1915(a)(3).

Date:   February 25, 2010




cc:     Plaintiff, pro se
        Defendants
        Warren County Attorney
4413.009
